


Exhibit 10.10

 

NINTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS NINTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
January 28, 2013, by and between BRAM GOLDSMITH (“Goldsmith”), on the one hand,
and CITY NATIONAL CORPORATION, a Delaware corporation (“CNC”) and CITY NATIONAL
BANK, a national banking association (“CNB”), on the other hand.

 

WHEREAS, the parties have entered into that certain Employment Agreement, dated
as of May 15, 2003, as amended (as amended, the “Agreement”);

 

WHEREAS, the initial term of the Agreement was two years from May 15, 2003 to
May 15, 2005, as amended to extend the term for an additional two years to May
15, 2007, further amended to extend the term for an additional year to May 14,
2008, further amended to extend the term for an additional year until May 14,
2009, further amended December 22, 2008 in recognition of the requirements of
Internal Revenue Code § 409A, further amended to extend the term for an
additional year to May 14, 2010, further amended to extend for the term for an
additional year until May 14, 2011, further amended to extend for the term for
an additional year until May 14, 2012, further amended to extend for the term
for an additional year until May 14, 2013; and

 

WHEREAS, the parties wish to amend the Agreement to further extend the term for
an additional one year until May 14, 2014, and the Board of Directors of CNB and
CNC have approved the extension of the term of the Agreement for an additional
one year on the same terms and conditions as in effect currently;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      All capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Agreement.

 

2.                                      Except as amended hereby, the Agreement
shall remain in full force and effect.

 

3.                                      This Amendment shall be governed by, and
construed in accordance with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

 

/s/ Bram Goldsmith

 

 

 

Bram Goldsmith

 

 

 

 

 

 

 

CITY NATIONAL CORPORATION

 

 

CITY NATIONAL BANK

 

 

 

 

By:

  /s/ Michael B. Cahill

 

 

By: 

/s/ Michael B. Cahill

Name:

Michael B. Cahill

 

 

Name:

Michael B. Cahill

Title:

EVP, Secretary & General Counsel

 

 

Title:

EVP, Secretary & General Counsel

 

--------------------------------------------------------------------------------
